 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRIAN BEINLICK                                    No. 2:17-CV-0824-WBS-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    ADAM PACE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil rights action.

18   Pending before the court is the parties’ joint motion (ECF No. 38) for leave to appear

19   telephonically for the scheduling conference set before the undersigned on October 9, 2019, at

20   10:00 a.m. in Redding, California. Good cause appearing therefor, the parties’ request is granted.

21   Counsel may arrange telephonic appearances through CourtCall.

22                  IT IS SO ORDERED.

23

24   Dated: October 2, 2019
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
